DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A in the reply filed on 2/07/2022 is acknowledged.
Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (Species B: laser), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/07/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Part 331, Fig. 3.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “which cools a powder in a cooling zone” and is indefinite. The claim appears to be missing a phrase before “which”. It is suggested to be corrected to “further comprising a cooling zone which cools a powder 
Claim 23 recites “the pre-heat device” and lacks antecedent basis. It is suggested this claim be canceled because “a pre-heat device” is claimed in claims 10 and 48, which also depend from claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9,14-15, 18-22, 24, 25, 27, 28, 35, 36, 41, 42, 43, 44, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellestam (US 2019/0160749 A1) in view of Stecker (US 2014/0014629).

Regarding claim 1, Hellestam meets the claimed processing machine for building a part, the processing machine comprising: a support device including a support surface; (platform device 5, Fig. 1, [0037]) a drive device (motor 21, Fig. 2, [0038])  which moves the support device so a specific position on the support surface is moved along a moving direction; (controller 40 controls platform device 5 position, Fig. 1, [0037]) a powder supply device (powder storage device 11, Fig. 1, [0033]) which supplies a powder to the moving support device to form a powder layer; an irradiation device which irradiates at least a portion of the powder layer with an energy beam (energy beam 8, Fig. 1) to form at least a portion of the part from the powder layer during a first period of time; (article 2 layer by layer by successive fusion of selected areas of powder layers 3, [0044]) 
Hellestam does not explicitly teach a measurement device which measures at least portion of the part during a second period of time
Stecker meets the claimed a measurement device which measures at least portion of the part during a second period of time (Stecker teaches 3D printing with a rotating support 16, Fig. 1, [0047].  The housing may further include at least one window for operator visibility as well as monitoring by cameras or a video  system [0059]  And, the monitoring system may include a suitable structure  that allows the sensing device of the detector to be oriented away from the direct line of sight with an object being monitored, but which still captures an image substantially overhead of the melt pool deposit [0073]).
Examiner notes the further claimed “wherein at least part of the first period in which the irradiation device irradiates the powder layer with the energy beam and at least part of the second period in which the measurement device measures are overlapped” is considered the intended use of the claimed apparatus, see MPEP 2114. The apparatus of Hellestam in combination with Stecker is capable of performing both irradiation and measurement at the same time, see Stecker [0056] teaching measuring “in real time” and Hellestam teaches a continuous and rotating process, [0045].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the cameras of Stecker with the 3D printer of Hellestam in order to improve process conditions automatically with feedback and not relying on human operator observations, see [0035].

Regarding claim 2, Hellestam as modified by Stecker meets the claimed wherein the measurement device measures at least a portion of the powder layer during the second period of time. (Stecker is capable of performing both irradiation and measurement at the same time, see Stecker [0056] teaching measuring “in real time”.)

Regarding claim 3, Hellestam as modified by Stecker meets the claimed wherein the irradiation device sweeps the energy beam along a sweep direction which crosses a moving (Hellestam teaches the energy beam is scanned over a top surface 9 of the powder bed 3 for melting the selected areas [0031]).

Regarding claim 4, Hellestam as modified by Stecker meets the claimed, wherein a moving direction of the support device includes a rotation direction about a rotation axis. (first rotation axis 13, Fig. 1).

Regarding claim 5, Hellestam as modified by Stecker meets the claimed wherein the rotation axis passes through the support surface. (first rotation axis 13 passes through platform 5, Fig. 1).

Regarding claim 6, Hellestam as modified by Stecker meets the claimed, wherein the irradiation device sweeps the energy beam along a direction crossing the rotation direction. (Hellestam teaches the energy beam is scanned over a top surface 9 of the powder bed 3 for melting the selected areas [0031]). Examiner notes the device of Hellestam is capable of directing the energy beam in the XY plane which would cross the rotation direction around the Z-axis, Fig. 1. 


Regarding claim 7, Hellestam as modified by Stecker meets the claimed wherein the irradiation device is arranged at a position away from the rotation axis along an irradiation device direction that crosses the rotation direction. (Hellestam depicts two energy beams 8 to be positions away from rotation axis 14, Fig. 1).

Regarding claim 8, Hellestam as modified by Stecker meets the claimed wherein the measurement device is arranged at a position away from the rotation axis (Hellestam depicts rotation axis 14, Fig. 1) along a measurement device direction that crosses the rotation direction. (Stecker teaches the monitoring system may include a suitable structure  that allows the sensing device of the detector to be oriented away from the direct line of sight with an object being monitored, but which still captures an image substantially overhead of the melt pool deposit [0073]).


Regarding claim 9, Hellestam as modified by Stecker meets the claimed, wherein the irradiation device is arranged at a position which is away from the rotation axis (Hellestam depicts rotation axis 14, Fig. 1 along an irradiation device direction that crosses the rotation direction and which is spaced apart from the measurement device along the rotation direction.

Regarding claim 14, Hellestam as modified by Stecker meets the claimed wherein the irradiation device including a plurality of irradiation systems which irradiate the powder layer with the energy beam. (Hellestam depicts two energy beams 8, Fig. 1).

Regarding claim 15, Hellestam as modified by Stecker meets the claimed, wherein the plurality of irradiation systems are arranged along a direction crossing the moving direction. (Hellestam depicts two energy beams 8 to be positions away from rotation axis 14, Fig. 1).




Regarding claim 18, Hellestam as modified by Stecker meets the claimed wherein the support surface includes a plurality of support regions. (Hellestam depicts two energy beams 8 to be for two regions 9 on the support 6, Fig. 1).

Regarding claim 19, Hellestam as modified by Stecker meets the claimed wherein the plurality of support regions are arranged along a moving direction. . (Hellestam depicts two energy beams 8 to be for two regions 9 on the support 6 that rotates about axis 14, Fig. 1).

Regarding claim 20, Hellestam as modified by Stecker meets the claimed, wherein the support surface faces to a first direction, and the drive device (motor 21, Fig. 2, [0038])  drives the support device so as to move the specific position on the support surface along a second direction crossing at least the first direction. (Hellestam teaches control unit 40 can also be configured to control linear movement of the support member 5, [0037].)

Regarding claim 21, Hellestam as modified by Stecker meets the claimed wherein the powder supply device (powder storage device 11, Fig. 1, [0033]) forms a layer of a powder along a surface crossing to the first direction. (Hellestam teaches control unit 40 can also be configured to control linear movement of the support member 5, [0037].)

(powder storage device 11, Fig. 1, [0033]) forms the powder layer are overlapped.
Examiner notes the “fourth period” is considered the intended use of the claimed apparatus, see MPEP 2114. The apparatus of Hellestam in combination with Stecker and Chung is capable of performing all functions at the same time, see Stecker [0056] teaching measuring “in real time” and Hellestam teaches a continuous and rotating process, [0045].

Regarding claim 24, Hellestam as modified by Stecker meets the claimed, wherein at least part of the second period and at least part of a fourth period in which the powder supply device (powder storage device 11, Fig. 1, [0033]) forms the powder layer are overlapped.
Examiner notes the “fourth period” is considered the intended use of the claimed apparatus, see MPEP 2114. The apparatus of Hellestam in combination with Stecker and Chung is capable of performing all functions at the same time, see Stecker [0056] teaching measuring “in real time” and Hellestam teaches a continuous and rotating process, [0045].


Regarding claim 25, Hellestam as modified by Stecker meets the claimed wherein the irradiation device irradiates the layer with a charged particle beam. . (Hellestam depicts two energy beams 8 to be electron beams 8 or laser beams 8, [0031]).


(Hellestam depicts two energy beams 8 to be configured to cross the path of the area 9 as support 6 rotates, Fig. 1).


Regarding claim 28, Hellestam as modified by Stecker meets the claimed wherein the drive device  (motor 21, Fig. 2, [0038])  drives the support device so as to rotate about a rotation axis, and the irradiation device changes the irradiation position along a direction crossing the rotation axis. (Hellestam depicts two energy beams 8 to be configured to cross the path of the area 9 as support 6 rotates, Fig. 1).

Regarding claim 35, Hellestam as modified by Stecker meets the claimed wherein the irradiation device including a plurality of irradiation systems which irradiate the powder layer with the energy beam. (Hellestam depicts two energy beams 8 to be configured to cross the path of the powder, Fig. 1).

Regarding claim 36, Hellestam as modified by Stecker meets the claimed, wherein the plurality of irradiation systems are arranged along a direction crossing the moving direction. (Hellestam depicts two energy beams 8 to be configured to cross the path of the area 9 as support 6 rotates, Fig. 1).

(motor 21, Fig. 2, [0038])  rotates the support device about a rotation axis while the powder supply device (powder storage device 11, Fig. 1, [0033])  deposits the powder onto the support device.


Regarding claim 42, Hellestam as modified by Stecker meets the claimed a mover that moves at least one of the support device (Hellestam teaches control unit 40 can also be configured to control linear movement of the support member 5, [0037]) and the powder supply device (powder storage device 11, Fig. 1, [0033]) along the rotation axis while the powder supply device depositor deposits the powder onto the support device.

Regarding claim 43, Hellestam as modified by Stecker meets the claimed further comprising a mover that moves the support device powder bed transversely (Hellestam teaches control unit 40 can also be configured to control linear movement of the support member 5, [0037]) to the rotation axis while the powder supply device (powder storage device 11, Fig. 1, [0033])  depositor deposits the powder onto the support device powder bed to maintain a substantially constant height between the powder on the support device powder bed and the powder supply device. (the top surface 9 of the powder bed can be maintained at substantially the same level during the manufacturing of the article 2 that is built in the 
Z-direction layer by layer, see [0036])

(motor 21, Fig. 2, [0038])   first mover rotates the support device powder bed about the rotation axis relative to the powder supply device (powder storage device 11, Fig. 1, [0033]) depositor while the powder supply device depositor deposits the powder onto the support device.



Regarding claim 49, Hellestam as modified by Stecker meets the claimed wherein the drive device (motor 21, Fig. 2, [0038])  rotates the support device powder bed at a substantially constant velocity while the powder supply device (powder storage device 11, Fig. 1, [0033]) depositor deposits the powder onto the support device.

Claim 10-13, 23, 48,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellestam (US 2019/0160749 A1) in view of Stecker (US 2014/0014629), and in further view of Chung (US 6,930,278). 

Regarding claim 10, Hellestam as modified by Stecker does not teach the claimed further comprising a pre-heat device which pre-heats a powder in a pre-heat zone that is positioned away from an irradiation zone where the energy beam by the irradiation device is directed at the powder along the moving direction. 
Chung teaches comprising a pre-heat device  (Chung teaches radiant heater elements 122 that pre-heat the powder, Fig. 2, Col. 5, lines 4-10) which pre-heats a powder in a pre-heat zone that is positioned away from an irradiation zone (Chung teaches target surface 110, Fig. 2) where the energy beam by the irradiation device is directed at the powder along the moving direction. (Hellestam depicts two energy beams 8 to be for two regions 9 on the support 6 that rotates about axis 14, Fig. 1. Chung teaches the heater 122 to be away from the target 110. Thus, the combination meets the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the pre-heat device 122 of Chung with the powder 3D printer of Hellestam as modified by Stecker because it minimizes thermal shock of the powder, see Chung Col. 5, lines 45-50.


Regarding claim 11, Hellestam as modified meets the claimed, wherein the pre-heat device is arranged between the powder supply device (powder storage device 11, Fig. 1, [0033])  and the irradiation device along the moving direction. (Hellestam depicts two energy beams 8 to be for two regions 9 on the support 6 that rotates about axis 14, Fig. 1. Chung teaches the heater 122 to be away from the target 110. Thus, the combination meets the claim).


Regarding claim 12, Hellestam as modified meets the claimed wherein at least part of the first period and at least part of a third period in which the pre-heat device pre-heats the powder are overlapped.
Examiner notes the “third period” is considered the intended use of the claimed apparatus, see MPEP 2114. The apparatus of Hellestam in combination with Stecker and Chung is capable of performing all functions at the same time, see Stecker [0056] teaching measuring “in real time” and Hellestam teaches a continuous and rotating process, [0045].

Regarding claim 13, Hellestam as modified meets the claimed wherein at least part of the second period and at least part of a third period in which the pre-heat device pre-heats the powder are overlapped.
Examiner notes the “third period” is considered the intended use of the claimed apparatus, see MPEP 2114. The apparatus of Hellestam in combination with Stecker and Chung is capable of performing all functions at the same time, see Stecker [0056] teaching measuring “in real time” and Hellestam teaches a continuous and rotating process, [0045].

Regarding claim 23, Hellestam as modified by Stecker meets the claimed wherein at least part of the fourth period and at least part of a third period in which the pre-heat device pre-heats the powder are overlapped.
Examiner notes the “fourth period” is considered the intended use of the claimed apparatus, see MPEP 2114. The apparatus of Hellestam in combination with Stecker and Chung is capable of performing all functions at the same time, see Stecker [0056] teaching measuring “in real time” and Hellestam teaches a continuous and rotating process, [0045].
Hellestam does not teach a pre-heat device.
Chung teaches comprising a pre-heat device  (Chung teaches radiant heater elements 122 that pre-heat the powder, Fig. 2, Col. 5, lines 4-10) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the pre-heat device 122 of Chung with the powder 3D 


Regarding claim 48, Hellestam as modified by Stecker meets the claimed, and wherein the drive device (motor 21, Fig. 2, [0038])  rotates the support device powder bed relative to the pre-heat device.
Hellestam does not teach a pre-heat device.
Chung teaches comprising a pre-heat device  (Chung teaches radiant heater elements 122 that pre-heat the powder, Fig. 2, Col. 5, lines 4-10) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the pre-heat device 122 of Chung with the powder 3D printer of Hellestam as modified by Stecker because it minimizes thermal shock of the powder, see Chung Col. 5, lines 45-50.


Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellestam (US 2019/0160749 A1) in view of Stecker (US 2014/0014629), and in further view of Biskop (US 2018/0085993 A1).  



Biskop teaches which cools a powder in a cooling zone away from an irradiation zone irradiated with the energy beam by the irradiation device along the moving direction. (system 100 comprises a cooling zone, preferably located immediately at or next to the exit of the curing oven 2. By using a cooling zone it is advantageously possible to reduce the probability of defects caused by shrinkage [0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the cooling zone of Biskop with the 3D printer of Hellestam as modified because using a cooling zone it is advantageously possible to reduce the probability of defects caused by shrinkage [0026].

Regarding claim 17, Hellestam as modified by Stecker meets the claimed, wherein the cooling zone (Biskop teaches a cooling zone as the last step in a circular process, [0049], step 112, Fig. 2) where the powder cools is arranged between the irradiation device and the powder supply device (Hellestam teaches the first device to be powder storage device 11, Fig. 1, [0033] and last step to be energy beam 8, Fig. 1) along the moving direction.

Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellestam (US 2019/0160749 A1) in view of Stecker (US 2014/0014629), and in further view Redding (US 2021/0370394).


Regarding claim 47, Hellestam as modified by Stecker meets the claimed wherein the powder supply device (powder storage device 11, Fig. 1, [0033]).
Hellestam teaches control unit 40 can also be configured to control linear movement of the support member 5, [0037].
Hellestam as modified does not teach depositor is moved linearly across the rotating support device.
Redding teaches depositor is moved linearly across the rotating support device. (Redding teaches collectors 224, 226 hold loose powder 314 and form a powder bed 314, Fig. 3, [0025], while rotational direction of the build platform 210 is shown with reference to the curved arrow "r", and the build unit 202, which includes an irradiation beam directing mechanism (not shown), may be translated along the x-, y- or z-axis as indicated by the linear arrows. [0024]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the linear movement of the powder depositor of and rotational platform of Redding with the rotational platform of the 3D printer of Hellestam in order to handle production of large objects with improved precision and in a manner that is both time- and cost-efficient with a minimal waste of raw materials, see [0007]. 


Conclusion



Ljungblad (US 2015/0306819 A1). powder hopper 118, Fig 1b, powder hopper 118 movable in a radial direction for keeping a distance between said powder hopper 118 and an outer surface of said three-dimensional article 116 at a constant predetermined value [0081].



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744